GRAVES, Judge,
(dissenting).
The appellants were charged with the unlawful killing of Eduardo Roquet, and upon a conviction thereof Domingo Montalbo and Lucas Lopez were each given ten years in the penitentiary, and Mauro Montalbo was given twenty-five years in the penitentiary.
The facts show that one Martin Rodriguez ran a drink and dance place in Starr County, where beer was sold and dancing could be done. There were some small buildings there located, all seeming to be connected with each other, the drinks being sold in what witnesses called “the saloon,” and dancing being done in an adjoining building. There is some contradiction in the testimony as to the beginning of the trouble, the manager *146of this business claiming same started because he tried to close the “saloon” part of the business at about 3 o’clock in the morning, and the three appellants refused to allow him to do so; and the appellants and other witnesses claiming the trouble started at the dance hall. Regardless of whose version was correct, the State’s testimony shows that at the time in question all three appellants and probably two other companions came to this establishment of Rodriguez, bringing with them six bottles of beer and some whisky. They also purchased six bottles more and drank that and the whisky. Appellant Domingo • Montalbo was dancing with a girl in the dance hall, and when the dance was finished he tendered her a nickle as payment for her dancing with him; she declined this nickel and demanded a dime as her regular pay for dances. Domingo refused to pay more, and some argument ensued. The manager, Martin Rodriguez, appeared and told Domingo to pay the girl the dime; some words ensued, and a difficulty occurred between Domingo and Rodriguez. Mauro Montalbo, the brother of Domingo, interfered in this difficulty,' and Rodriguez was worsted in the encounter, being beaten with fists and a beer bottle thrown by appellant Lopez. Rodriguez then retired from the dance hall and entered the “saloon” portion of this establishment, and soon reappeared with a 410 gauge shotgun. Appellant Lucas Lopez then again entered the controversy, and while the other two appellants were fighting Rodriguez and trying to take the gun away from him, Lopez ran in and did take the gun from Rodriguez, and hit him over the head with it, and Rodriguez fell. When this happened, Eduardo Roquet, the deceased, who was a cook at this establishment, came up and grasped the gun then held by appellant Lopez, and as. he did so Lopez struck the deceased on the head and knocked him down; Lopez then hit him again as he lay on the ground, and Lopez then claims he left the scene. Appellant Domingo Montalbo then came in, and while the deceased still lay on the ground from the effects of the blows with the shotgun, he struck the deceased over the head with a beer bottle hard enough to break the bottle, and he then also claims to have moved away from such spot. Appellant Mauro Montalbo, after his brother had hit the deceased with the beer bottle, and while deceased was on the ground, got on top of the deceased and cut him with his pocket knife on both sides of the face and throat, from which injuries the deceased soon died. This summary of the facts is taken from the statements of the appellants, each made be*147fore the county attorney of Starr County, about ten days after the occurrence which is the subject of inquiry herein.
There are no bills of exceptions in the record. Appellants, in their brief, contend that this was but a drunken brawl or fight entered into by all parties, and there was an absence of any malice or intent to kill upon the part of appellant. That especially, is there none such upon the part of the two appellants other than Mauro Montalbo.
The stereotyped definition of malice, being evidenced by a heart regardless of social duty and fatally bent on mischief, is in application usually deduced from such acts done or words spoken. It seldom evidences itself otherwise, and is often hard to describe. Conspiracies as well as previously formed designs are usually only proven by an observation of the act complained of. Regardless, however, of any conspiracy or previously formed design, if two or more parties act together in the commission of an offense, such persons are principals. Art. 65, P. C., says:
“All persons are principals who are guilty of acting together in the commission of an offense.”
In our opinion, these three appellants came to the drink and dance place together, they drank together, they were acting together in the disturbance at the saloon; again at the dance hall; they were acting together in the trouble with Rodriguez, the manager of these places; they were together and acting together at the first difficulty with Rodriguez, and again together upon the second difficulty with Rodriguez, each performing his separate part, and again when the deceased came upon the scene they continued their acting together, one striking the deceased with the gun and knocking him to the floor, and again striking him; another coming in and striking deceased with a beer bottle, breaking it, and at this time the third person set upon the recumbent deceased and cut him about the face and throat, from which latter wounds he soon expired. These three then got back together in the same truck that they had arrived in, and went back to their respective homes.
It appears to us that this was a joint and common attack made by all three appellants, each acting his separate part.
*148That malice can be formed in but an instant is now well settled, and such can be inferred from acts done as well as words spoken, if such there be. That appellants intended some serious injury can also be deduced from the first stroke with the gun by Lopez; again from a second stroke therewith after the deceased had fallen. While in this condition, and while deceased was thus helpless on the ground, appellant Domingo Montalbo struck him with a beer bottle hard enough to break the same, at which time appellant Mauro Contalbo came in with his knife and finished the job. Such a concert of acts upon their part seems to us to evidence not only their malice but that each knew their common intent, and each performed a part in this tragedy.
The trial court gave a comprehensive charge on principals, on defense of another, on self-defense, on defense of any co-defendant, on murder with and without malice, on the confessions of each, and limiting the same only as to the person making same, denominating each appellant as an accomplice in so far as his co-defendant was concerned, demanding corroboration of a confession as to guilt, requiring disproof by the State of any exculpatory statements contained in such confessions, etc.
It is shown that the truck in which these three appellants came was parked near by the dance hall, and that this killing occurred outside and near the hall. I think that Lopez, having performed his portion of the offense by knocking Roquet down, and again striking him, had performed his part of the tragedy. Again Domingo, evidently not satisfied with Lopez’s job, ran in and struck the deceased and retired to the truck; then Mauro Montalbo with his knife came in and finished the job initiated by and rendered much easier by the strokes of the two other appellants. This was the third difficulty had by these three appellants acting in concert with each other, and I think they. were all three principals in the unfortunate death of Roquet.
It is my opinion that the exculpatory statements, relative to Lopez and Domingo striking Roquet and then standing aside, are not sufficient to exculpate them. They merely show that appellants Lopez and Domingo Montalbo had completed their portion of this assault, and merely retired to the truck but a short distance away, and after awaiting the final conclusion *149of this one-sided struggle, all three parties left together in the same vehicle in which they came. The mere fact that they knocked Roquet down and then stood aside, would not mean that they were not principals in this death, nor participants in a previously formed design, but their concert of action would strongly indicate an existing conspiracy to assault Roquet, and, if necessary, to take his life. Undoubtedly all three appellants had the same design at least in the beginning, and that was to assault Roquet, and each did assault him at practically the same time and at the same place, and under Art. 1139, P. C., each were presumed to intend to injure him. How greatly Lopez intended to injure Roquet is not shown, but he did knock him down; how greatly Domingo intended to injure Roquet is not shown, but he at least kept him on the ground until his brother Mauro could come in and cut his throat.
We held in the case of Monday v. State, 90 Tex. Cr. R. 8, 232 S. W. 831, that “One who knowingly engages in common with others in an unlawful enterprise, having for its object the death or serious bodily injury of another, is guilty of such crime whether it is intended that his own hand or that of another should strike the fatal blow.”
The facts convince me that these three men acted with a common design the night Roquet lost his life, and that each was responsible for the acts of the other when done in furtherance of such design.
I think the judgment should be affirmed as to-all three appellants, and therefore respectfully enter my dissent herein.